                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DAVID A DAVIDSON                                                                      PLAINTIFF

v.                                   4:18CV00701-JM-JTK

THOMPSON, et al.                                                                  DEFENDANTS
                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections.         After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.     Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint against Defendants is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 7th day of January, 2019.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                1
